 1
                                                                              JS-6
 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11
         BRADFORD THOMAS S.1,                           Case No. CV 18-03390 CAS (AFM)
12
                            Plaintiff,
13           v.                                         JUDGMENT
14
         COMMISSIONER OF SOCIAL
15       SECURITY,
16                          Defendant.
17

18          This matter came before the Court on the Report and Recommendation of the
19   Magistrate Judge to whom the case was referred. The Court, having accepted the
20   Report,
21          IT IS HEREBY ORDERED AND ADJUDGED that the Commissioner’s
22   decision is AFFIRMED.
23   DATED:        July 18, 2019                 ____                                       ______
24                                                       CHRISTINA A. SNYDER
                                                       SENIOR U.S. DISTRICT JUDGE
25

26
     1
27     Plaintiff’s name has been partially redacted in accordance with Federal Rule of Civil Procedure
     5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.
